Citation Nr: 0108038	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-06 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right hip disability 
as secondary to service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to May 1960.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a March 2000 rating decision, the RO denied service 
connection for a left hip condition as secondary to service-
connected right knee disability on the grounds that the claim 
was not well-grounded.  The Board notes that recent 
legislation has eliminated the concept of a well-grounded 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  As such, this claim is 
referred back to the RO for appropriate action consistent 
with the new law.  


REMAND

Service-connection has been established for right knee 
arthroplasty with history of tear of the medial collateral 
ligaments, evaluated as 30 percent disabling.  The veteran 
contends that he developed a right hip condition as a result 
of the service-connected right knee disability.  

The veteran was afforded a VA examination in March 1999.  
Objective findings revealed dramatically decreased range of 
motion in the right hip; however, X-rays of the right hip 
were normal.  There was no diagnosis referable to the right 
hip provided.  

In June 1999, the RO denied the claim for secondary service 
connection for a right hip condition as not well-grounded on 
the basis that no right hip condition was noted on 
examination.  The Board finds, however, that given the 
decreased range of motion shown on the March 1999 examination 
the veteran should be afforded another VA examination to 
determine the nature and etiology of any current right hip 
disability.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In addition, the Board notes that under the provisions of 
38 C.F.R. § 3.310(a), service connection may be established 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  However, service 
connection may also be granted for nonservice-connected 
disability "when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition," with compensation being paid 
"for the degree of disability (but only that degree) over 
and above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet.App. 439 (1995).

In Allen, the Court held that a veteran is entitled to 
service connection for an increment in severity of a 
nonservice-connected disability attributable to a service-
connected disability.  Accordingly, the RO must review the 
veteran's claim in light of the recent Court decision and 
determine whether there has been any increment in severity of 
any nonservice-connected right hip disability which can be 
attributed to his service-connected right knee disability. 

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for a right hip 
disability since service.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.  If after making 
reasonable efforts, the RO is unable to 
obtain all of the relevant records so 
sought, the RO must provide the veteran 
with written notification that it was 
unable to obtain records with respect to 
the claim.  Such notification must be in 
compliance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  A copy of 
the notice must be associated with the 
claims file. 

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of any 
current right hip disability.  All 
indicated tests, studies and X-rays 
should be performed.  The report should 
set forth all objective findings 
regarding the right hip, including 
complete range of motion measurements.  
The examiner must express an opinion as 
to whether it is at least as likely as 
not that any right hip condition was 
caused by the veteran's military service 
and/or his service-connected right knee 
disability.  If the examiner concludes 
that there is no causal connection with 
either, it should be indicated whether 
there has been any aggravation of a right 
hip disability as a result of the 
service-connected right knee disability, 
and if so, specify the degree of 
aggravation.  In regard to aggravation, a 
distinction should be drawn between any 
temporary exacerbation of symptoms as 
opposed to an increase in the level of 
disability beyond natural progression.  
The complete rationale for any opinion 
expressed should be provided.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

3.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




